Title: From George Washington to John Hancock, 14 November 1776
From: Washington, George
To: Hancock, John



Sir
Genl Green’s Quarters [Fort Lee, N.J.] Novr 14th 1776

I have the honor to inform you of my arrival here Yesterday and that the whole of the Troops belonging to the States which lay South of Hudsons River and which were in New York Government have passed over to this side, except the Regiment lately Colo. Smalwoods, which I expect is now on their march.
That they may be ready to check any incursions the Enemy may attempt in this Neighbourhood, I intend to quarter them at Brunswic, Amboy, Eliz. Town, New Ark and about this place, unless Congress should conceive it necessary for any of them to be stationed at or more contiguous to Philadelphia. in such case they will be pleased to signify their pleasure. There will be very few of them after the departure of those who were engaged for the Flying Camp and which is fast approaching. The disposition I have mentioned seems to me well calculated for the end proposed and also for their accomodation.
The movements and designs of the Enemy are not yet understood. Various are the opinions and reports on this Head. From every information, the whole have removed from Dobb’s Ferry towards Kings bridge and it seems to be generally beleived on all hands, that the investing of Fort Washington is one object they have in view. But that can employ but a small part of their force. whether they intend a Southern expedition, must be determined by Time. to me there appears 

a probability of It, and which seems to be favoured by the advices we have, that many Transports are wooding and watering. General Green’s Letter would give you the substance of the intelligence brought by Mr Mersereau from Staten Island in this instance, which he received before It came to me.
Inclosed you have Copies of Two Letters from Genl Howe and of my Answer to the first of them. The Letter alluded to and returned in his last was One from myself to Mrs Washington of the 25 Ulto from whence I conclude that All the Letters which went by the Boston Express have come to his possession. You will also perceive, that Genl Howe has requested the return of Peter Jack, a servant to Major Stewart, to which I have consented as he was not in the military line and the requisition agreable to the custom of War. This Servant having been sent to Philadelphia with the Waldeckers and other Prisoners, I must request the favor of you to have him conveyed to Genl Greene by the earliest Opportunity in order that he may be returned to his master.
Before I conclude, I beg leave not only to suggest but to urge the necessity of increasing our Field Artillery very considerably. Experience has convinced me, as It has every Gentleman of discernment in this Army, that while we remain so much inferior to the Enemy in this Instance, we must carry on the War under infinite disadvantages, and without the smallest probability of success. It has been peculiarly owing to the situation of the Country where their Operations have been conducted, and to the rough and strong Grounds we possessed ourselves of and over which they had to pass, that they have not carried their Arms by means of their Artillery to a much greater extent. When these difficulties cease, by changing the Scene of Action to a level champaign Country, the worst of consequences are justly to be apprehended. I would therefore with the concurrence of all the Officers whom I have spoke to upon the Subject, submit to the consideration of Congress, whether immediate measures ought not to be taken for procuring a respectable Train. It is agreed on all hands, that each Batallion should be furnished at least with Two peices, and that a smaller number than 100—of 3 lb. 50 of 6 lb. & 50—of 12 lb. should not be provided in addition to those we now have—besides these, if some 18 & 24 pounders are ordered, the Train will be more serviceable & compleat. The whole should be of Brass for the most Obvious reasons. they will be much more portable—not half so liable to burst, and when they do, no damage is occasioned by it, and they may be cast over again. The Sizes before described should be particularly attended to, if they are not, there will be great reason to expect mistakes and confusion in the charges in Time of Action, As it has frequently happened in the best

regulated Armies. The disparity between those I have mentioned, and such as are of an Intermediate size, is difficult to discern. It is also agreed, that a Regiment of Artillerists with approved and experienced Officers should be obtained if possible, and some Engineers of known reputation and abilities. I am sorry to say, too ready an indulgence has been had to several appointments in the latter instance, and that men have been promoted, who seem to me, to know but little if any thing of the business. Perhaps this Train &c. may be looked upon by some, as large & expensive; true it will be so, but when it is considered that the Enemy, having effected but little in the course of the present Campaign, will use their utmost efforts to subjugate us in the next, every consideration of that sort should be disregarded, and every possible preparation made to frustrate their unjust and wicked attempts. How they are to be procured, is to be inquired into. That we cannot provide them among ourselves or more than a very small proportion, so trifling as not to deserve our notice, is evident; therefore I would advise, with all immaginable deference, without any abatement of our own internal exertions, application should be immediately made to such Powers as can & may be willing to supply them. They cannot be obtained too early, if soon enough, and I am told they may be easily had from France & Holland.
Mr Trumbull, the Comy Genl has frequently mentioned to me of late, the inadequacy of his pay to his trouble and the great risk he is subject to on account of the large Sums of Money which pass through his Hands. He has stated his case with a view of laying it before Congress and obtaining a more adequate compensation. My Sentiments upon the Subject are already known, but yet I shall take the liberty to add, that I think his complaint to be well founded and that his Pay considering the important duties and risks of his Office by no means sufficient, and that the footing he seems to think it should be upon himself, appears just and reasonable.
A Proposition having been made long since to Genl Howe and agreed to by him for an Exchange of Prisoners in consequence of the Resolutions of Congress to that effect, I shall be extremely happy if you will give directions to the Committees and those having the charge of Prisoners in the Several States, South of Jersey to transmit me proper Lists of the names of All the Commissioned Officers and of the Ranks & the Corps they belong to—also the Number of the non Commissioned and Privates & their respective Regiments. You will perceive by his Letter he supposes me to have affected some delay or to have been undmindfull of the proposition I had made.
I propose to stay in this neighbourhood a few days, in which time I

expect the designs of the Enemy will be more disclosed and their Incursions be made in this quarter or their Investiture of Fort Washington if they are intended. I have the Honor to be with great esteem Sir yr most Obet St

Go: Washington

